Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/20 has been entered.
Claims 1-17 are pending. Claims 14-16 are withdrawn.  No claims have been amended.  Claims 1-13 and 17 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.


Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 8/26/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-7, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Novack (US 2015/0164768; cited in IDS) and Bauer et al. (US 2004/0258721) in view of Konish (Society of Cosmetic Chemists < https://www.scconline.org/wp-content/uploads/2014/10/konish.pdf> October 4 2014). 
Novack teaches compositions, for application to the skin or lips, in the form of stable glycerin-in-oil emulsions (e.g. paragraph 0001; claim 1). Novack teaches that the composition comprises 0.01-10 wt% active cosmetic ingredients (e.g. paragraph 0028; Table 1). Novack teaches that the composition is in the form of a stick (e.g. paragraph 0042, 0060; Examples). Novack teaches that there has been interest in glycerin-in-oil emulsions, particularly for skin and lip products, because glycerin is an effective humectant for retaining dermal moisture, however they tend to be unstable due to their chemical incompatibility and large density difference between the continuous and discontinuous phases, a problem which has been solved by their invention which stabilized both the external and internal phases (e.g. paragraph 0004, 0006, 0020, 0021). 
Novack does not teach that the composition comprises an α-hydroxy acid.  This is made up for by the teachings of Bauer et al.
Bauer et al. teach water-in-oil emulsions comprising skin-moisturizing agents in the form of a cosmetic or dermatological stick (e.g. paragraph 0002).  Bauer et al. teach that the composition comprises 5-50 wt% of a skin-moisturizing agent, including lactic acid (i.e. α-hydroxy acid) (e.g. paragraph 0047, 0051-0057, 0190-0195; Claim 1; Examples). Bauer et al. 
Konish teaches the importance of pH, stabilizers and thickening agents, emollients, and emulsifiers when creating a stable emulsion comprising alpha-hydroxy acids, including lactic acid. 
Regarding Claims 1, 2 and 5, it would have been obvious to one of ordinary skill in the art at the time of filing to include the lactic acid of Bauer et al. in the composition of Novack. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as solid emulsions for skin and lips, and one of ordinary skill would have been motivated in order to provide the benefits of a stabilized glycerin-containing emollient emulsion, as taught by Novack and the skin-moisturizing benefits of including lactic acid, as taught by Bauer et al.   Further, Novack teach the inclusion of 0.01-10 wt% of skin actives, but do not provide further details.  One of ordinary skill in the art would have sought out appropriate skin care actives for inclusion in the compositions of Novack, and would have predicted success in selecting the lactic acid of Bauer et al. In addition, it would have been within the level of one of ordinary skill in the art to formulate a stable emulsion including lactic acid through the guidance of the teachings of Konish. 
Regarding Claims 3, Novack is silent as to the pH, but as the composition is substantially similar to that claimed and Bauer et al. teach lactic acid, it is expected that the pH would be within 0.5 pH units of the hydroxy acid.  In addition, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant's pH differs, and if 
Regarding Claim 4, Novack teaches the emulsions is a solid stick and may be stable including after storage at about 60 °C (i.e. 140 °F) for an extended period of time such as 12 hours, one day, two days, three days, four days, five days, six days, one week, two weeks, three weeks, four weeks, or the like (e.g. paragraphs 0003, 0006, 0008, 0060; Claim 3). 
Regarding Claims 6 and 7, Novack teaches that the composition comprises cosmetic particulates including KSP 105 (e.g. paragraph 0058) which, as evidenced by the instant Specification, is a silicone elastomeric powder (e.g. Specification paragraph 0054). 
Regarding Claims 11-13, Novack teaches the composition comprises: 2-40 wt% glycerin, 1-60% oils, 0.001-10% cosmetic ingredients, and 0.1-25 wt% particulates (e.g. paragraphs 0055, Table 1; Claims), which overlap or fall within the claimed ranges. Bauer et al. teach that lactic acid is present at 5-50 wt% (e.g. paragraph 0057; Claim 1) and exemplify lactic acid in a lipstick at 1 wt% (e.g. Example 56). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claim 17, Novack teaches that the glycerin phase has a complex viscosity of less than 2 Pas at a stress of 100 Pa at 25 °C (e.g. paragraph 0009, 0027). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Novack (US 2015/0164768; cited in IDS) and Bauer et al. (US 2004/0258721) in view of Konish (Society of Cosmetic Chemists < https://www.scconline.org/wp-content/uploads/2014/10/konish.pdf> October 4 2014) as applied to claims 1-7 and 11-13 above, and further in view of Bchir et al. (US 2017/0189278). 
Regarding claims 1-7, 11-13 and 17, the teachings of Novack, Bauer et al. and Konish are described supra.  They do not teach that the elastomeric powder is a dimethicone/vinyl dimethicone crosspolymer.  This is made up for by the teachings of Bchir et al.
Bchir et al. teach compositions for the skin and/or the lips that is most particularly advantageous with regard to its technical performance and the sensations it affords the user during its application thereto (e.g. paragraph 0001). Bchir et al. teach that the compositions comprise a soft-focus filler including EP-9801 Hydrocosmetic powder (e.g. paragraph 0411-0413; Examples). As evidenced by the instant Specification, EP-9801 Hydrocosmetic powder is Dimethicone/vinyl dimethicone crosspolymer (and) silica (and) butylene glycol (e.g. Specification paragraph 0056). Bchir et al. also teach KSP-105 as a preferred soft-focus filler (e.g. paragraph 0411-0413).  Bchir et al. teach that the composition may be a lipstick (e.g. paragraph 0519). 
Regarding Claims 8-10, it would have been obvious to one of ordinary skill in the art at the time of filing to include, or substitute, EP-9801 for the KSP-105 of Novack.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as skin and lip treatments and one of ordinary skill would have been motivated in order to provide the benefits of soft-focus, as taught by Bchir et al.  In addition, simple substitution of one known element for another to obtain predictable results is obvious.  One of ordinary skill in the 

Response to Arguments and Declaration
Applicant's arguments filed 9/25/20 have been fully considered but they are not persuasive. 
Applicant argues on page 4 that a POSA would not have had a reasonable expectation that adding an α-hydroxy acid to the stabilized glycerin-in-oil emulsion of Novack would preserve the stability of the emulsion. Applicant continues, also demonstrated in the Declaration of Ashley L. Hutson, that including lactic acid in a composition comprising xanthan gum, as in Novack, the emulsion separates. 
This is not found persuasive.  First, it is unclear if Applicant has compared to the closest prior art. Table 1 of the Declaration comprises 61.3% and 63.65% by weight of ingredients and does not describe the remainder of the composition.  It is unclear if these fall within the scope of compositions disclosed by Novack. Further, Novack’s Table 1 includes up to 10 wt% emulsifiers, up to 2 wt% of electrolyte, etc. in addition to the polysaccharide thickener, which would be expected to affect the emulsion stability.  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979) (see MPEP 716.02(e)).  
Second, Applicant has demonstrated only 1 unstable embodiment.  It is unclear that the effect described would occur for all ingredients and amounts thereof within the scope Novack.  Novack teaches the importance of the method of making, inclusion of a salt, and droplet size for 
Accordingly, the rejections are maintained.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619